—Appeal by the *524defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered August 6, 1996, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the court’s preclusion of various proffered testimony concerning alleged threats against the defendant made by the complaining witness and/or his companions did not constitute reversible error. To the extent that the defendant preserved these arguments for appeal, the proffered testimony would have been, inter alia, merely cumulative (see, CPL 470.05 [2]; People v Dupigney, 156 AD2d 709; People v Rivera, 101 AD2d 981, affd 65 NY2d 661).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.